Election/Restrictions
Applicant’s election without traverse of the embodiment of species O, FIGS 29-43 in the reply filed on 3/24/2022 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. Publicover (US 20170172331 is considered to be the closest art of record. Publicover teaches an inflatable plyometric mat (FIG 36) with drop stich threading (per [0560], such threading can be used in various embodiments) and further includes a hinged base as seen in FIG 36. Publicover fails to teach a stabilizing member as claimed in each instant independent claim. Applicant clearly defines what is meant by the term "stabilizing member.” Applicant’s "stabilizing member is adapted to increase the stability of the inflatable plyometric box" to "reduce or eliminate the possibility of inflatable plyometric box tipping over when a user lands upon inflatable plyometric box". The Office has interpreted this as a special definition and therefore any potential prior art reference must be capable of performing the above functions. The hinged tilting base of Publicover does the exact opposite, increasing the degree of instability and difficulty. There is no motivation absent improper hindsight to make the necessary modifications to Publicover. Specifically regarding claim 9, the Office has interpreted the claim as requiring the stabilizing functions described above; thus the claim requires more than just three portions and two hinges, and the prior art does not teach such an apparatus with the requisite functionality. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784